IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                January 13, 2015 Session

          CHARLES EDWARD MEEKS v. STATE OF TENNESSEE

                  Appeal from the Circuit Court for Grundy County
                      No. 2639     Thomas W. Graham, Judge




              No. M2014-01170-CCA-R3-ECN - Filed February 20, 2015


In 1994, a jury found the Petitioner, Charles Edward Meeks, guilty of first degree
premeditated murder, and the trial court sentenced him to serve a life sentence in prison. On
direct appeal, this Court affirmed the Petitioner’s conviction and sentence. See State v.
Charles Edward Meeks, No. 01C01-9506-CC-00170, 1995 WL 687695, at *1 (Tenn. Crim.
App., at Nashville, Nov. 21, 1995), perm. app. denied (Tenn. May 6, 1996). In March 1997,
the Petitioner filed a post conviction petition, and this Court affirmed the post-conviction
court’s denial of relief. Charles Edward Meeks v. State, No. 01C01-9807-CC-00295, 1999
WL 173972, at *1 (Tenn. Crim. App., at Nashville, March 30, 1999), perm. app denied
(Tenn. Oct. 11, 1999). On January 10, 2005, the Petitioner filed for a writ of error coram
nobis alleging that he had discovered new evidence. The State filed a response to the petition
requesting that the trial court dismiss the petition as untimely. The trial court agreed, and
dismissed the petition on that basis. We affirm the trial court’s judgment.

    Tenn. R. App. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the Court, in which T HOMAS T.
W OODALL, P.J., and R OBERT L. H OLLOWAY, J R., J., joined.

B. Jeffery Harmon, Public Defender, and Robert G. Morgan, Assistant Public Defender,
Jasper, Tennessee for the appellant, Charles Edward Meeks.

Herbert H. Slatery, III, Attorney General and Reporter; Brent C. Cherry, Senior Counsel; J.
Michael Taylor, District Attorney General; and David L. Shinn, Jr., Assistant District
Attorney General for the appellee, State of Tennessee.

                                        OPINION
                             I. Facts and Procedural History
        A Grundy County jury convicted the Petitioner of the first degree premeditated murder
of Charles Coffelt, and the trial court sentenced the Petitioner to serve life in prison. On
direct appeal, this Court summarized the facts presented at trial as follows:
               In January, 1994, the [Petitioner] was shot in the forehead with a .22
        caliber bullet. The bullet lodged in his right frontal sinus and remained there
        for several months. On February 19, 1994, the [Petitioner] was admitted to the
        hospital to have an abscess treated that had formed around the wound. He was
        discharged from the hospital on Wednesday, February 23, 1994, and was given
        two Percocets and a prescription for antibiotics. Percocet is a Schedule II drug
        used for moderate pain.

               On Saturday, February 26,1994, the [Petitioner] was suffering from a
       severe headache. Rose Meeks, the [Petitioner]’s ex-wife, called a doctor at the
       hospital where the [Petitioner] had been treated, who prescribed Percocet for
       the [Petitioner]’s pain. At about 4:00 p.m., Ms. Meeks drove the [Petitioner]
       to the hospital where she picked up the prescription. Ms. Meeks then drove to
       a pharmacy and had the prescription filled. Between 6:00 and 8:30 p.m., she
       gave the paper bag containing the prescription bottle to the [Petitioner], who
       immediately took “some” of the drug. On the way home from the hospital,
       Ms. Meeks stopped at a liquor store and the [Petitioner] purchased some
       liquor.

               After arriving home at approximately 10:30 p.m., the [Petitioner]
       prepared a mixed drink for himself and Ms. Meeks. He also took some more
       Percocet. The [Petitioner] testified that he had taken a total of four to five
       Percocets that day. Shortly after they arrived home, Ms. Meeks invited Ann
       Coffelt and the victim, Charles Coffelt, over for a visit. Ann Coffelt is Ms.
       Meeks’ sister. Upon the Coffelts’ arrival between 11:00 and 11:30 p.m., the
       [Petitioner] mixed himself another drink and also fixed one for the victim. The
       [Petitioner] testified that he had had no other alcohol that day.

               After visiting for a few minutes, the [Petitioner] and the victim began
       arguing. Although the exact sequence of events was disputed at trial, the
       [Petitioner] testified that the victim had struck him with his fist “right between
       the eyes.” He testified that, after hitting him, the victim “came back at me
       again with another right,” at which point the [Petitioner] produced a pistol and
       shot the victim twice. Although the [Petitioner] subsequently administered
       CPR to the victim, Mr. Coffelt died a short time later. The [Petitioner] was
       taken into police custody at approximately 11:45 p.m., and gave a sworn

                                              -2-
       statement at approximately 2:00 a.m. on February 27, 1994. The TBI agent
       who took the statement testified that the [Petitioner] was “very nervous” but
       “sober.”

Meeks, 1995 WL 687695, at *1.


       The Petitioner filed a post-conviction petition in 1997, asserting that his trial counsel
was ineffective in failing to prepare and present evidence at trial of the Petitioner’s lack of
capacity for intent to commit murder and in failing to seek a jury instruction regarding such
“diminished capacity.” He also asserted that trial counsel was ineffective because he
declined to make an opening statement to the jury. This Court affirmed the post-conviction
court’s denial of relief, concluding that the Petitioner had not established that trial counsel
was ineffective. Meeks, 1999 WL 173972, at *8.

        On January 10, 2005, the Petitioner, pro se, filed for a writ of error coram nobis. The
State filed a motion to dismiss the petition as time-barred. After several amendments to the
petition and the appointment of an attorney, the trial court filed an order granting the State’s
motion to dismiss. In its order dated, May 16, 2014, the trial court made the following
findings:

               [The] Petitioner’s requested writ is barred by the one year statute of
       limitation found at T.C.A. § 27-7-103. It is a matter of record that the
       Petitioner’s complained of evidence was known to [the] Petitioner no later
       than November 7, 1997. The Petition in this case was not filed until January
       2, 2005, more than one year having lapsed since the evidence became known
       to the Petitioner, the Petition is untimely filed.

(Citation omitted). It is from this judgment that the Petitioner now appeals.

                                          II. Analysis

        The Petitioner argues that the trial court erred when it dismissed his petition for a writ
of error coram nobis because his newly discovered evidence entitles him to relief. The
Petitioner submits that the newly discovered evidence in his case is an incident report that
included a statement by the Petitioner following the shooting. The State responds that the
trial court correctly dismissed the Petitioner’s claim as untimely because the evidence the
Petitioner claims existed during the limitations period. We agree with the State.

       Tennessee Code Annotated section 40-26-105 (2012) provides:

                                               -3-
               There is hereby made available to convicted defendants in criminal
       cases a proceeding in the nature of a writ of error coram nobis, to be governed
       by the same rules and procedure applicable to the writ of error coram nobis in
       civil cases, except insofar as inconsistent herewith. . . . Upon a showing by the
       defendant that the defendant was without fault in failing to present certain
       evidence at the proper time, a writ of error coram nobis will lie for
       subsequently or newly discovered evidence relating to matters which are
       litigated at the trial if the judge determines that such evidence may have
       resulted in a different judgment, had it been presented at trial.

It is well-established that the writ of error coram nobis “is an extraordinary procedural
remedy . . . [that] fills only a slight gap into which few cases fall.” State v. Mixon, 983
S.W.2d 661, 672 (Tenn. 1999). Generally, a decision whether to grant a writ rests within the
sound discretion of the coram nobis court. See State v. Hart, 991 S.W.2d 371, 375 (Tenn.
Crim. App. 1995). We, therefore, review for abuse of discretion. See State v. Workman, 111
S.W.3d 10, 18 (Tenn. Crim. App. 2002).

        A petition for a writ of error coram nobis must be filed within one year of the
judgment becoming final in the trial court. T.C.A. § 27-7-103. This statute of limitations
“is computed from the date the judgment of the trial court becomes final, either thirty days
after its entry in the trial court if no post-trial motions are filed or upon entry of an order
disposing of a timely filed post-trial motion.” Harris v. State, 301 S.W.3d 141, 144 (Tenn.
2010); see Mixon, 983 S.W.2d at 670 (“[W]e reject the contention . . . that the statute does
not begin to run until the conclusion of the appeal as of right proceedings.”). In the present
case, the judgment became final in August of 1998. The Petitioner did not file this petition
for writ of error coram nobis until January 2, 2005, more than six years later.

        The one-year statute of limitations for a petition for writ of error coram nobis may be
tolled on due process grounds if a petition seeks relief based upon newly discovered evidence
of actual innocence. Harris, 301 S.W.3d at 145. In determining whether the statute should
be tolled, the court must balance the petitioner’s interest in having a hearing with the State’s
interest in preventing a claim that is stale and groundless. Id. Generally, “before a state may
terminate a claim for failure to comply with . . . statutes of limitations, due process requires
that potential litigants be provided an opportunity for the presentation of claims at a
meaningful time and in a meaningful manner.” Burford v. State, 845 S.W.2d 204, 208 (Tenn.
1992). The Burford rule requires three steps:

               (1) determine when the limitations period would normally have begun
       to run; (2) determine whether the grounds for relief actually arose after the
       limitations period would normally have commenced; and (3) if the grounds are

                                              -4-
       “later arising,” determine if, under the facts of the case, a strict application of
       the limitations period would effectively deny the petitioner a reasonable
       opportunity to present the claim.

Sands v. State, 903 S.W.2d 299, 301 (Tenn. 1995). As a general rule, the claim at issue must
not have existed during the limitations period to trigger due process consideration. Seals v.
State, 23 S .W.3d 272 (Tenn. 2000). Discovery of or ignorance to the existence of a claim
does not create a “later-arising” claim. See Brown v. State, 928 S.W.2d 453, 456 (Tenn.
Crim. App. 1996); Passarella v. State, 891 S.W.2d 619, 635 (Tenn. Crim. App. 1994).

       In support of his assertion that he is entitled to relief due to newly discovered
evidence, the Petitioner submitted an offense report dated February 26, 1994. The reporting
officer is Virgil McNeece and the report states as follows:

               [The Petitioner] told me that the man came in his house and started
       beating on him and he shot him then he asked me what I would do, also
       wanted to know how Charles Coffelt was. I told him I didn’t know. He said
       I didn’t want to shoot him but he shouldn’t of [sic] come in his house and
       started on him. Then he said he wanted his wife to call his lawyer.

The Petitioner knew at the time of his trial that he had made statements to the police about
the victim’s presence in the Petitioner’s house and the circumstances surrounding the
shooting. Even assuming that the Petitioner was unaware of his statements due to the
medication and alcohol he had taken that night, testimony from the November 1997 post-
conviction hearing indicates that the Petitioner was aware of his statements to police. At this
hearing the Petitioner’s trial counsel testified that he knew of the statement the Petitioner had
made the night of his arrest and possessed a copy of the statement. Further, trial counsel
stated that both the Petitioner and his wife testified at trial about the victim’s assault on the
Petitioner.

        Because the Petitioner’s claim is not “later-arising,” we do not address the third step
in the analysis, namely the reasonableness of the delay. See Sands, 903 S.W.2d at 301. The
Petitioner has failed to demonstrate that the statute of limitations should be tolled in his case;
therefore, we conclude that the trial court properly dismissed his untimely petition for coram
nobis relief. See id. The Petitioner is not entitled to relief.

                                        III. Conclusion

      Based upon the foregoing reasoning and authorities, we affirm the trial court’s
dismissal of the Petitioner’s petition.

                                               -5-
      _________________________________
      ROBERT W. WEDEMEYER, JUDGE




-6-